Case 0:18-cv-61047-UU Document 258-2 Entered on FLSD Docket 08/20/2019 Page 1 of 8




                                   EXHIBIT A
   Case 0:18-cv-61047-UU Document 258-2 Entered on FLSD Docket 08/20/2019 Page 2 of 8



FILED 12/07/2017 12:22:00 KEN BURKE, CLERK OF THE CIRCUIT COURT AND COMPTROLLER, PINELLAS COUNTY FLORIDA

       IN THE CIRCUIT COURT,SIXTH JUDICIAL CIRCUIT
       IN AND FOR PINELLAS COUNTY,FLORIDA
       PROBATE DIVISION
       UCN: 522017MH009500XXINXX
       UCN: 522017GA008019XXGDXX
       REF#: 17-9500-IN-4
       REF#: 17-8019-GD-4


       IN RE: The Guardianship of
       MATTHEW WITSEY
       Incapacitated
                              I.ETTERS OF PLENARY CO-GUARDIANSHIP


        TO WHOM IT MAY CONCERN:


               WHEREAS, Caroline Witsey and Nigel G. Witsey have been appointed Plenary Co-
        Guardians of MATTHEW WITSEY, an Incapacitated Person, and have taken the prescribed
        oath and performed all other acts necessary to qualify as such Guardian.

                NOW, THEREFORE, I, the undersigned judge of the above-entitled Court, declare
        Caroline Witsey and Nigel G. Witsey duly qualified under the laws of the State of Florida to act
        as the Plenary Co-Guardians of MATTHEW WITSEY, an Incapacitated Person, and to act on
        behalf of MATTHEW WITSEY, with the power and duty to exercise the following rights and
        duties according to law for the benefit of and in the best interest of MATTHEW WITSEY:

                       •   To contract
                       •   To sue and defend lawsuits
                       • To manage income, to manage tangible and intangible property, including
                         bank accounts, investment accounts, and any other asset titled in the ward^s
                         name, and to make any gift or other disposition ofsuch property
                       • To apply for government benefits
                       •   To determine residence
                       • To consent to medical treatment
                       • To make decisions about the Ward's social environment or other social
                           aspects ofthe Ward's life

                These letters do not authorize the Co-Guardians to exercise the following rights without
        prior court approval:

        1. Remove any contents of the ward's safe deposit box. However, the Co-Guardians may
        conduct the initial opening of the Ward's safe deposit box in the presence of an employee of the
        institution where the box is located, without court order. The employee must verify the contents
Case 0:18-cv-61047-UU Document 258-2 Entered on FLSD Docket 08/20/2019 Page 3 of 8




    of the safe deposit box by signing a copy of the inventory pursuant to section 744.365(4)
    (a), Florida Statutes (2017).
    2.     Perform, compromise or refuse performance of contracts of the ward that existed at
    the time of adjudication.
    3.     Make ordinary or extraordinary repairs or alterations in buildings or other structures.
    4.     Execute, exercise or release any powers as trustee, personal representative, custodian
    for minors, conservator, or donee of any power of appointment or other power.
    5.     Abandon property.
    6.     Pay calls, assessments, and other sums chargeable or accruing against, or on account
    of, securities.
    7.      Borrow money, with or without security, to be repaid from the estate assets or
    otherwise, and advance money for the protection ofthe estate.
    8.      Effect a compromise with any debtor or obligor or extend,renew, or in any manner
    modify the terms of any obligation owing to the estate.
    9.      Prosecute or defend claims or proceedings in any jurisdiction.
    10.     Sell, mortgage, or lease any real or personal property, including homestead property,
    or perform any act which alters or divests any interest ofthe ward in land.
    11.     Continue any imincorporated business or venture in which the ward was engaged.
     12.    Purchase real estate.
     13.    Exercise any option contained in any policy of insurance payable to, or inuring to,
    the benefit ofthe ward.
     14.    Pay fimeral, interment and grave marker expenses for the ward from the ward's estate.
     15.    Make gifts ofthe ward's property.
     16.    Create revocable or irrevocable tmsts of property ofthe ward's estate.
     17.    Renounce or disclaim any interest by testate or intestate succession or by inter
    vivos transfer.


           The guardian also may not act on behalf of the ward respecting any matters set forth
    in sections 744.3215(a) through (e), section 744.446 or section 765.305 (1), without prior
    Court approval.

           WITNESS my hand and seal ofthis Court                                             .
    Case 0:18-cv-61047-UU Document 258-2 Entered on FLSD Docket 08/20/2019 Page 4 of 8




FILED 12/07/2017 12:20:37 KEN BURKE, CLERK OF THE CIRCUIT COURT AND COMPTROLLER, PINELLAS COUNTY FLORIDA

        IN THE CIRCUIT COURT,SIXTH JUDICIAL CIRCUIT
        IN AND FOR PINELLAS COUNTY,FLORIDA PROBATE DIVISION
        UCN: 522017MH009500XXINXX
        UCN: 522017GA008019XXGDXX
        REF#: 17-9500-IN-4
        REF #: 17-8019-GD-4
        IN RE: The Guardianship of
        MATTHEW WITSEY
        Incapacitated

                                 ORDER DETERMINING INCAPACITY AND
                                  APPOINTING PLENARY CO-GUARDIANS

                THIS CAUSE having come on for hearing on December 5, 2017, before this Court on the
        Findings and Recommendations of the General Magistrate for Pinellas County, Florida, on the
        Petition to Determine Incapacity filed by Caroline Witsey and Nigel G. Witsey and the Petition
        for Appointment ofGuardian ofthe Person and Property filed herein by Caroline Witsey and Nigel
        G. Witsey. The undersigned Circuit Judge having examined the court file and the Report of the
        Magistrate, and being otherwise fully advised in the premises, it is thereupon,
                ORDERED AND ADJUDGED that the Findings and Recommendations of the General
        Magistrate signed on December 7, 2017, are approved, ratijfled, confirmed and adopted as the
        Order ofthis Court and incorporated herein by reference, all parties shall be govemed thereby and
        shall comply with the same in each and every one of its particulars, and the Court adopts each and
        every finding and recommendation contained in the Report as this Court's Order and the parties
        shall comply with each ofthem therewith.
                  IT IS HEREBY FOUND THAT:

                MATTHEW WITSEY suffers fi"om mental and/or physical disabilities and lacks the
        capacity to take those actions necessary to meet essential health and safety requirements, or to
        manage property, to the extent that MATTHEW WITSEY is incapable ofexercising the following
        rights:

                  A.    Non-delegable rights:
                  To marry
                  To vote
                  To have a driver's license
                  To travel
                  To seek and retain employment
                  B.     Delegable rights that may be exercised by the guardian:
                  To contract
                  To apply for government benefits
                  To sue and defend lawsuits
                  To manage property and income or to make any gift of disposition of property
                  To determine residence
                  To consent to medical treatment
                  To make decisions about the Ward's social environment or other social aspects ofthe
                  Ward's life
Case 0:18-cv-61047-UU Document 258-2 Entered on FLSD Docket 08/20/2019 Page 5 of 8




            After consideration of reasonable alternatives to guardianship, the Court finds that no
    alternative will adequately protect the welfare and interests ofthe Ward. Consequently, it is in the
    best interests of MATTHEW WITSEY that a Plenary Guardianship be established.

           THE COURT FURTHER FINDS that, based on the evidence before the Court:

            Caroline Witsey and Nigel G. Witsey, the proposed Co-Guardians of MATTHEW
    WITSEY,reside in the State of Florida, are sui juris, and eighteen years of age or older. Caroline
    Witsey and Nigel G. Witsey are not disqualified from acting as Co-Guardians by reason of a prior
    felony, by illness or other incapacity, or by reason ofa conflict ofinterest with the Ward as set out
    in section 744.309(3), Florida Statutes (2017). Caroline Witsey and Nigel G. Witsey are not
    creditors of, do not provide substantial business or professional service to, are not providers of
    health care services to, nor are Caroline Witsey and Nigel G. Witsey employed by an individual
    or entity who provides or is likely to provide such services to MATTHEW WITSEY. Therefore,
    Caroline Witsey and Nigel G. Witsey have no conflict of interest with MATTHEW WITSEY as
    set out in section 744.446.


           The proposed Co-Guardians have not completed the 8-hour basic education course required
    for family/nonprofessional guardians and must complete it within four months from date of
    appointment and provide proof of completion ofthe course to the Clerk ofthe Courts.

    ACCORDINGLY,it is

           ORDERED AND ADJUDGED that MATTHEW WITSEY is hereby found, based on the
    clear and convincing evidence before the Court,to be incapacitated and in need ofthe appointment
    of a guardian ofthe Person and Property.

            Caroline Witsey and Nigel G. Witsey are appointed Plenary Co-Guardians of the Person
    and Property of MATTHEW WITSEY. It is the authority and the duty of the appointed Co-
    Guardians of the Person and Property to exercise the above listed delegable rights and privileges,
    and to act on behalfofthe Ward respecting these rights and privileges to the extent they have been
    removed from the Ward.


            This order does not empower the guardian to undertake any action. Letters ofguardianship
    shall be issued specifying the authority ofthe guardian to act on behalfofthe ward.

            The status and amount ofthe Alleged Incapacitated Person's assets,if any, is not known at
    this time. However, if and when liquid assets are located or the alleged incapacitated person
    obtains fimds, the Co-Guardians shall file a bond or petition for restricted depository within ten
   (10)days of receipt offunds.

           The Co-Guardians may not exercise the following rights without prior court approval:

    1.    Remove any contents of the ward's safe deposit box. However, the Co-Guardians may
    conduct the initial opening of the Ward's safe deposit box in the presence of an employee of the
    institution where the box is located, without court order. The employee must verify the contents
    ofthe safe deposit box by signing a copy ofthe inventory pursuant to section 744.365(4)(a).
    2.     Perform, compromise or refuse performance of        contracts of the ward that existed at
    the time of adjudication.
Case 0:18-cv-61047-UU Document 258-2 Entered on FLSD Docket 08/20/2019 Page 6 of 8




    3.      Make ordinary or extraordinary repairs or alterations in buildings or other structures.
    4.     Execute, exercise, or release any powers as trustee, personal representative, and custodian
    for minors, conservator, or donee of any power of appointment or other power.
    5.     Abandon property.
    6.     Pay calls, assessments, and other sums chargeable or accruing against, or on account of,
    securities.
    7.     Borrow money, with or without security, to be repaid from the estate assets or otherwise
    and advance money for the protection ofthe estate.
    8.     Effect a compromise with any debtor or obligor or extend,renew,or in any manner modify
    the terms of any obligation owing to the estate.
    9.     Prosecute or defend claims or proceedings in any jurisdiction.
    10.    Sell, mortgage, or lease any real or personal property, including homestead property or
    perform any act which alters or divests any interest ofthe ward in land.
    11.    Continue in any unincorporated business or venture in which the ward was engaged.
    12.    Purchase real estate.
    13.    Exercise any option contained in any policy of insurance payable to, or inuring to the
    benefit ofthe ward.
    14.    Pay funeral, interment, and grave marker expenses for the ward from the ward's estate.
    15.    Make gifts ofthe ward's property.
    16.    Create revocable or irrevocable trusts of property ofthe ward's estate.
    17.    Renounce or disclaim any interest by testate or intestate succession or by inter vivos
    transfer.


            The Co-Guardians also may not act on behalf of the ward respecting any matters set forth
    in sections 744.3215(4)(a)through (e), section 744.446 or section 765.305 (1)without prior court
    approval.

    n IS FURTHER ORDERED AND ADJUDGED that the appointed Co-Guardians shall:
    1.      Submit to a Credit and Criminal Investigation pursuant to section 744.3135. Except that, if
    such investigation has been completed within one year prior to the date of this Order, such
    investigation may be waived upon the Co-Guardians providing the name and number ofthe file in
    which the Report is filed.
    2.    Complete the 8-hour basic education course required for family/nonprofessional guardians
    and not use guardianship funds to pay for or be reimbursed for the costs of completing such
    education requirements without prior authorization from this Court.
Case 0:18-cv-61047-UU Document 258-2 Entered on FLSD Docket 08/20/2019 Page 7 of 8




           IT IS FURTHER ORDERED AND ADJUDGED that the Co-Guardians shall file a
    Verified Inventory and Initial Guardianship Plan within sixty(60)days ofappointment and provide
    the Ward with a copy of each signed safe deposit box inventory,if any.

           IT IS FURTHER ORDERED AND ADJUDGED that, absent fiuther order of this
    Court, all matters related to the judicial review fimctions of this Court set out in sections
    744.369, 744.371, 744.3715, and 744.372, shall be referred to the presiding General Magistrate
    ofthis Court pursuant to section 744.369(2),for finther proceedings piusuant to Florida law and
    current Orders of this Court; and the General Magistrate is authorized to require such
    investigations and examinations and hold such hearings as may be deemed necessary and
    shall report back to this Court the Magistrate's findings and recommendations as soon as
    practicable.

           IT IS FURTHER ORDERED AND ADJUDGED that the Court reserves jurisdiction
    to enforce the executory provisions ofthis Order.

            DONE AND ORDERED in Chambers                                                   .


                                                             12/07/201710:00:1




    Copies to:
    Lee R. Carr, II
    Thomas G. Tripp
      Case 0:18-cv-61047-UU Document 258-2 Entered on FLSD Docket 08/20/2019 Page 8 of 8
Filing #94196164 E-Filed 08/15/2019 07:52:00 AM




                            IN THE CIRCUIT COURT FOR
                           THE SIXTH JUDICIAL CIRCUIT
                      IN AND FOR PINELLAS COUNTY, FLORIDA
                                PROBATE DIVISION

           IN RE:   GUARDIANSHIP UCN: 522017GA008019XXGDXX
           OF
           MATTHEW WITSEY,               REF: 17-008019—GD-04
                 Incapacitated
           Person.

                                   ORDER AUTHORIsz GUARDIAN TO
                             DEFEND CLAIM IN UNITED STATES DISTRICT COURT
                    THIS CAUSE having come before the Court upon the Guardians’                  Petition for

           Order Authorizing Guardian to Defend Claim in United Stated District Court, the Court
           having considered the Petition and ﬁnding that           all   interested parties have been served
           proper notice of said Petition; and the Court further ﬁnding that the material
           allegations are true      and being otherwise   fully advised in the premises,       it is   hereby
                    ORDERED AND ADJUDGED:
                    The Court authorizes the Guardian, NIGEL G. WITSEY,               to ﬁle   a Moﬁon    to

           Intervene   and   to Stay the   Requirement that Patient Cells Currently Stored in and FDA-
           Reg'stered Tissue    Bank be Destroyed Until      the Intervenor has      had an Opportunity to
           be Heard in the matter of United State District Court, Southern District of Florida,                  Ft.

           Lauderdale Division, United States of America v           US Stem Cell Clinic,      LLC, case number
           0 18-CV-61047 (UU), and any other pleadings needed in                this matter to protect the legal

           rights of the   Ward.
                    DONE AND ORDERED in Chambers, in St.                  Petersburg, Pinellas County, Florida
           this            day’ of                            .   2019.




                                                                    CIRCUIT JUDGE

           copies furnished to:
                  Lee R. Carr, II, Esquire




***ELECTRONICALLY FILED      08/15/2019 07:52:00   AM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
